DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Applicant’s claims and specification are directed towards an apparatus and/or method of endoscopic imaging. While the office is not suggesting a specific title, a descriptive title would include this information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiro et al. (WO2015114906 – machine translation from google patents attached and edited with underlined/numbered sections for clarity).

Regarding claim 1, Yasuhiro discloses a control apparatus comprising: 
a light source control unit (32) configured to determine a period in accordance with a period between an exposure start timing of a first line (nth line as discussed in [0058]) in an image pickup 
wherein the second line is a line in which start of exposure in one frame is earlier than in the first line ([0058]).

Regarding claim 2, Yasuhiro discloses wherein the light source control unit determines a period between the exposure start timing of the first line and the exposure end timing of the second line as the irradiation period ([0044] and [0058]).

Regarding claim 3, Yasuhiro discloses wherein the exposure end timing of the second line is a timing at which an exposure period of the second line has elapsed since an exposure start timing of the second line ([0044] and [0058]).

Regarding claim 4, Yasuhiro discloses wherein the light source control unit determines a same length of the irradiation period for each frame (See Figs. 3 and/or 11).

Regarding claim 5, Yasuhiro discloses further comprising: 
a line determining unit configured to determine the first line and the second line on a basis of a predetermined criterion ([0064]).

Regarding claim 6, Yasuhiro discloses wherein the line determining unit changes the first line or the second line on a basisSP366658US0041/44 of change of a value indicated by the predetermined criterion, and in a case where the first line or the second line is changed, the light source control unit changes a length of the irradiation period on a basis of the changed first line and the changed second line ([0064 and also consider [0044]).



Regarding claim 8, Yasuhiro discloses wherein the predetermined criterion includes scope information of an endoscope including the image pickup element ([0027]-[0029] where the image pick up device is an endoscope).

Regarding claim 12, Yasuhiro discloses wherein the light source control unit further causes the light source unit to radiate lightSP366658US00 42/44 during the irradiation period for each frame ([0044]).

Regarding claim 13, Yasuhiro discloses wherein the light source control unit does not cause the light source unit to radiate light during a period other than the irradiation period ([0044]).

Regarding claim 14, Yasuhiro discloses wherein the first light is white light, and the second light is special light ([0041] and [0044]).

Regarding claim 15, Yasuhiro discloses wherein the light source control unit causes the light source unit to radiate a same type of light for each frame ([0041] and [0044]).

Regarding claim 16, Yasuhiro discloses wherein the light source control unit causes the light source unit to radiate a same type of light for each frame ([0045]).

Regarding claim 18, Yasuhiro discloses wherein the light source unit is a semiconductor light source ([0045]).

Regarding claim 19, Yasuhiro discloses a control system comprising: 
a light source unit (32);  SP366658US00 43/44 

wherein the second line is a line in which start of exposure in one frame is earlier than in the first line  ([0058]).

Regarding claim 20, Yasuhiro discloses a control method comprising: 
determining, by a processor, a period in accordance with a period between an exposure start timing of a first line (nth line as discussed in [0058]) in an image pickup element and an exposure end timing of a second line (first line) in the image pickup element as an irradiation period during which a light source unit is caused to radiate light ([0044] and [0058]), 
wherein the second line is a line in which start of exposure in one frame is earlier than in the first line ([0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Ono (PGPUB 20140375781).

Regarding claim 9, Yasuhiro does not disclose wherein the predetermined criterion includes information of a mask region in an image picked up by an image pickup unit including the image pickup element.
However, Ono disclose wherein the predetermined criterion includes information of a mask region in an image picked up by an image pickup unit including the image pickup element ([0061]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yasuhiro and Ono such that the image was masked motivated by reducing visual distractions during imaging.

Regarding claim 10, modified Yasuhiro discloses wherein the information of the mask region is specified on a basis of scope information of an endoscope including the image pickup unit ([0061] of Ono).

Regarding claim 11, modified Yasuhiro discloses wherein the information of the mask region is specified through a predetermined image process on an image picked up by the image pickup unit ([0061] of Ono).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Feldkhun et al. (PGPUB 20100008588).

Regarding claim 17, Yasuhiro does not disclose wherein the light source unit is a laser light source.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yasuhiro and Feldkhun such that a laser light was used for illumination motivated by improving illumination response speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872